Citation Nr: 1124972	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-29 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board finds that the report of a July 2009 medical examination raises an informal claim for a higher evaluation for the Veteran's service-connected low back disability.  38 C.F.R. § 3.157 (2010).  As this matter is not currently developed or certified for appellate review, it is referred to the RO for appropriate action.

This case was previously before the Board in September 2010 when it was remanded for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral pes planus, currently evaluated as 50 percent disabling, and for osteoarthritis of the lumbar spine associated with bilateral pes planus, currently evaluated as 20 percent disabling, for a combined single disability rating of 60 percent. 

2.  The evidence shows that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disabilities have been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

The Veteran claims that he is unable to work due to his bilateral pes planus and osteoarthritis of the lumbar spine and that a grant of TDIU is, therefore, warranted.  The Veteran has not worked since 1954.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Service connection is in effect for bilateral pes planus, currently evaluated as 50 percent disabling and for osteoarthritis of the lumbar spine associated with bilateral pes planus, currently evaluated as 20 percent disabling, for a combined disability rating of 60 percent.  Because the Veteran's foot and back disabilities are of a common etiology, his disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a).

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In October 2006 the Veteran filed a claim of entitlement to a TDIU.

In March 2006 the Veteran was afforded a medical examination.  The Veteran reported that he experienced stiffness and weakness.  He stated that his left leg feels "kind of dead."  The Veteran indicated that he has pain in his low back that travels up and down his spine.  The pain was noted to come on by itself and to be relieved by rubbing compound, pain pills, and rest.  The Veteran was prescribed pain medications and that he can function with medication.  He stated that he could not lift any substantial weight or bend frequently.

Physical examination revealed that the Veteran's posture was abnormal by being slumped.  He had slight scoliosis to the left of the spine.  He had an awkward, unsteady, and uneven gait bearing his weight mostly on his heels.  The Veteran used a cane that was prescribed by the VA.  Examination of the thoracolumbar spine revealed no complaints of radiating pain on movement.  There was marked muscle spasm in the left paravertebral muscles of the lumbosacral spine.  There was no tenderness.  The straight leg raise test was positive at 45 degrees bilaterally.  Range of motion of the spine was flexion of 0 to 80 degrees with pain at 70 degrees, extension of 0 to 20 degrees with pain at 10 degrees, right lateral flexion of 0 to 25 degrees with pain at 20 degrees, left lateral flexion of 0 to 30 degrees with pain at 20 degrees, right rotation of 0 to 30 degrees, and left rotation of 0 to 25 degrees with pain at 15 degrees.  The range of motion of the spine was additionally limited by pain, fatigue, weakness, and lack of endurance with repetitive use.  There was no incoordination with repetitive use.  Pain was the major functional limiter.  There was no bowel dysfunction.  The examiner noted that the Veteran had erectile dysfunction and that he had bladder dysfunction.  

Neurological examination of the lower extremities revealed motor function within the normal limits.  Sensory function was within normal limits.  Bilateral lower extremity reflex tests showed knee jerk of 1+ and ankle jerk of 1+.

X-ray examination of the lumbosacral spine revealed degenerative hypertrophic change throughout the lumbar spine being most prominent at the L4-5 level.  The Veteran was diagnosed with osteoarthritis of the thoracolumbar spine.  The examiner rendered the opinion that the Veteran's lower back condition is at least as likely as not related to the Veteran's bilateral pes planus.

In a statement dated in September 2006, Dr. C.C., a chiropractor, stated that the Veteran had extensive arthritic degeneration of the lumbar spine.  He stated that the Veteran's gait was markedly altered and that the Veteran walked with the assistance of a cane.  Dr. C.C. stated that "[i]t is unlikely that he will improve and regain normal activities of daily living due to the chronicity of his condition and the extent of the degenerative changes."  

In November 2006 the Veteran was afforded a medical examination.  The Veteran reported that he has pain that is constant in his lower back, legs, and feet.  He indicated that the pain travels from his back and legs to his feet and from his feet to his back and legs.  The pain was elicited by physical activity but mostly came on by itself.  The Veteran reported pain at rest and with standing and walking.  He had weakness, stiffness, and fatigue with standing and walking.  He stated that he had functional impairment due to his bilateral pes planus due to his inability to stand or walk for an extended period of time and soreness in his feet.

The Veteran reported back weakness and stiffness and that he had no flexibility in his back.  He stated that he could not lift because of the weakness, that he had limited movement, and could not bend down very far.  The pain was located primarily in the lower spine from the waist down.  The pain was constant and traveled up and down his spine.  The pain was described as aching, sticking, and sharp.  The Veteran reported functional impairment as he is unable to walk or stand for prolonged periods of time.  

Examination revealed that the Veteran had a head position within normal limits.  There were no abnormalities of symmetry in the appearance or spinal motion.  There was no sign of curvature of the spine.  Upon examination there were no complaints of radiating pain on movement of the thoracolumbar spine.  Muscle spasm was absent.  There was no tenderness.  The straight leg raising test was negative on the left.  The range of motion of the thoracolumbar spine was flexion of 0 to 60 degrees with pain at 50 degrees, extension of 0 to 20 degrees, right lateral flexion of 0 to 10 degrees, left lateral flexion of 0 to 10 degrees, right rotation of 0 to 10 degrees, and left rotation of 0 to 10 degrees.  The range of motion of the spine was additionally limited by pain, fatigue, and lack of endurance with repetitive use.  There were no signs of intervertebral disc syndrome or radiculopathy.  There was no bowel, bladder, or erectile dysfunction.

Examination of the feet revealed painful motion of the toes and tenderness of the toes.  The Veteran had bilateral pes planus with slight valgus of the feet bilaterally.  There was no malalignment of the forefoot and midfoot and the Achilles tendons had good alignment.  There was no tenderness on palpation of the plantar surfaces.  The Veteran did not have drop foot.  He was noted to be unable to stand or walk for any significant length of time or distance because of his feet.  The Veteran wore bilateral arch supports in his shoes.

Neurological examination of the lower extremities revealed motor function and sensory function within normal limits.  Bilateral lower extremity reflex tests revealed knee jerk and ankle jerk of 2+.

The examiner stated that the Veteran was moderately impaired by his feet in his ability to stand or walk for prolonged periods or distances because of his pes planus.  He could walk no further than a block and he could stand no longer than one and a half hours.  The Veteran was unable to lift or carry heavy items.  He was moderately impaired by his back in his ability to bend, stoop, lift or carry heavy objects.

Chiropractor treatment notes dated December 2005 to November 2006 reveal that the Veteran experienced severe throbbing pain and tingling in the lower back, left hip, and left knee, and that the Veteran used a cane for ambulation.  

The Veteran received consistent podiatric treatment from March to May 2009. 

In July 2009 the Veteran was afforded a medical examination.  The Veteran reported that at rest he has foot pain, weakness, swelling, and fatigue.  The Veteran denied stiffness of the feet.  While standing or walking he had pain, weakness, stiffness, swelling and fatigue.  The Veteran reported that his feet always hurt.  His back condition limited him to walking 100 feet in approximately 5 minutes.  He did not have a history of any falls.  He reported stiffness and fatigue associated with his back.  The Veteran denied bowel, bladder, and erectile dysfunction problems.  He stated that he had moderate pain in the lower back constantly.  The pain was noted to increase with physical activity and to be relieved by rest.  The Veteran reported that the condition did not cause incapacitation and it was noted that he had never been hospitalized for the condition.  He stated that his overall functional impairment was poor movement and limited lifting.

Physical examination revealed that the Veteran's posture was forward flexed 10 degrees.  His gait was unsteady due to pain and he used a cane in the right hand.  Examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was not tenderness or guarding of movement.  Examination revealed lower back weakness.  Muscle tone was abnormal in the paraspinal muscles.  Musculature was normal.  The straight leg raising test was negative bilaterally.  Lasegue's sign was negative.  There was no atrophy of the limbs.  The range of motion of the thoracolumbar spine was flexion of 80 degrees, extension of 15 degrees, right lateral flexion of 25 degrees, left lateral flexion of 25 degrees, right rotation of 15 degrees, and left rotation of 15 degrees.  The range of motion of the spine was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination with repetitive use.  

Neurological examination revealed no sensory deficits from L1 to L5.  There was no weakness and reflexes were 2+ at the knees and ankles.  There were no signs of pathologic reflexes in the lower extremities.  

Examination of the feet revealed painful motion, weakness, atrophy of the musculature, and tenderness.  The Veteran was noted to have limitations with standing and walking and to be able to stand for 15 to 20 minutes.  The examiner noted that the Veteran did not require any type of support with his shoes.  

The Veteran was diagnosed with bilateral pes planus and osteoarthritis of the lumbar spine.  The examiner stated that the Veteran had limited standing, walking, ambulation, and lifting.  The examiner opined that the Veteran was limited to only very light duty.

In January 2011 the Veteran was afforded a medical examination.  The Veteran reported significant pain in his spine worsened by walking.  He denied episodes of incapacitation and was reported to use a cane and a walker. 

Physical examination revealed normal posture, normal head position, symmetry in appearance, and abnormal gait.  There was no gibbus, kyphosis, lumbar lordosis, list, or scoliosis.  The Veteran had lumbar flattening.  Muscle examination revealed no spasm; however, the Veteran had bilateral atrophy, guarding, pain with motion, tenderness, and weakness.  The range of motion of the thoracolumbar spine was flexion of 0 to 60 degrees, extension of 0 to 5 degrees, right lateral flexion of 0 to 20 degrees, left lateral flexion of 0 to 20 degrees, right rotation of 0 to 20 degrees, and left rotation of 0 to 15 degrees.  There was objective evidence of pain on active range of motion and there was additional limitation with repetitive motion.  Reflex examination was normal for knee and ankle jerk in both lower extremities.  Sensory examination of the lower extremities was normal in both lower extremities.

The Veteran was diagnosed with moderate multilevel lumbar spine degenerative disc disease.  The examiner noted that the Veteran was unable to function in a job due to pain and that he had decreased mobility, problems with lifting and carrying, lack of stamina, weakness, fatigue, decreased strength, and pain.  The examiner stated that the Veteran had problems with usual daily activities, including trouble putting his shoes and socks on.  The Veteran could not do chores of any sort and could not walk long distances.  The examiner rendered the opinion that it is less likely than not that the Veteran's service-connected disabilities, either alone or in aggregate, render him unable to secure or follow a substantially gainful occupation.  The examiner reasoned that based upon the examination the Veteran could sustain employment, although he would need frequent breaks.

In a private treatment report, dated in May 2011, the Veteran was noted to have chronic low back pain with pain radiating into both legs with intermittent numbness in both feet and chronic flat foot deformities with calluses on both feet.  Physical examination revealed that forward flexion required motion in the hip joints and, therefore, essentially no forward flexion in the lumbar spine.  Neurological examination revealed absent knee jerk and ankle jerk in both lower extremities.  Dorsiflexion of the feet was noted to be weak.  There was no active toe extension of the great toes and sensation was decreased in both feet.  After examination the Veteran was diagnosed with severe degenerative disk disease with spontaneous fusion of the cervical spine, multilevel disk degeneration of the lumbar spine with lumbar spinal stenosis, and chronic flat foot deformity.  The physician rendered the opinion that the Veteran's cervical spine, lumbar spine, and degenerative changes in the feet "certainly prevent him from any gainful employment."  The physician continued to state that he felt that the Veteran was permanently physically disabled.

The Board finds that entitlement to a TDIU is warranted.  As discussed above, the Veteran's service-connected disabilities meet the schedular criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a).  The evidence reveals that the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  During the entire period on appeal the Veteran has been noted to have significantly limited mobility requiring the use of a cane and an inability to lift any substantial weight.  Although a VA examiner stated in an examination report dated in January 2011 that the Veteran was able to obtain and maintain employment, in the same examination report, the examiner stated that the Veteran was unable to function in a job due to pain and that he had decreased mobility, problems with lifting and carrying, lack of stamina, weakness, fatigue, decreased strength, and pain.  In addition, the examiner stated that the Veteran had problems with usual daily activities, including trouble putting his shoes and socks on, could not do chores of any sort, and could not walk long distances.  Subsequently, in May 2011 a private physician reported that the Veteran is unable to work.  The Board notes that the evidence reveals that the Veteran has had significant neurological problems with his lower extremities, ranging from normal to reduced to absent knee jerk and ankle jerk, associated with the Veteran's service-connected lumbar spine disorder.  In addition, the Veteran's lumbar spine manifests a significantly reduced range of motion.  The Board finds, in light of the Veteran's significant functional impairment, that his service-connected disabilities are of sufficient severity to produce unemployability.  As such, entitlement to a TDIU is granted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to a TDIU is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


